Lynch, J.
(dissenting). Because I believe that the seizure at issue unconstitutionally modifies a valid court order, I respectfully dissent.
The court correctly states ante at 671, that neither the executive nor legislative branch may reverse, modify, or contravene a court order. See, e.g., Department of Revenue v. Jarvenpaa, 404 Mass. 177, 183 (1989). I also agree that, at least to some extent, a judicial decree incorporates existing pertinent statutes.1 See ante at 675; Ierardi, petitioner, 366 Mass. 640, 650 (1975); Russell Box Co. v. Commissioner of Corps. & Taxation, 325 Mass. 536, 540 (1950); Sheehan, petitioner, 254 Mass. 342, 345 (1926). Therefore, it follows that the judge’s decree ordering the obligor to pay $25 a week toward his arrearages incorporated the terms of G. L. c. 119A, § 6 (b), at least as that statute existed at the time of the decree.2
I do not agree, however, that the judge’s decree also incorporates the Department of Revenue’s (department’s) interpretation of the statute contained in Child Support Enforcement, CSE Directive C-93-1. We have not previously shown such deference to administrative determinations and the court offers no justification in law or public policy for doing so here. Administrative interpretations and regulations are not statutes. There are excellent reasons to limit the incorporation doctrine to statutes. See generally Arthur D. Little, Inc. v. Commissioner of Health & Hosps. of Cambridge, 395 Mass. 535, 557-563 (1985) (Lynch, J., dissenting). “[A]n *677agency is not a legislature.” Id. at 559, quoting State Farm Mut. Auto. Ins. Co. v. Department of Transp., 680 F.2d 206, 221 (D.C. Cir. 1982), vacated on other grounds, Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983). While parties and judges may be presumed to know what statutes apply to a given court order, the same cannot be said of administrative interpretations of those statutes. Such interpretations, whether in the form of regulations, directives, or guidelines, lack the legal force of statutes; I would decline to grant them that force in this context..
Although I do not agree that the judge’s order in this case incorporated the department’s interpretation of § 6 (b), in my view the department’s seizure would still be constitutional if the language of § 6 (b) itself reserved to the department the right to make such a seizure. See Ierardi, petitioner, supra; Russell Box Co. v. Commissioner of Corps. & Taxation, supra; Sheehan, petitioner, supra. A close reading of the statute, in both its pre-amendment and post-amendment forms, however, does not indicate such a reservation. Both versions say nothing about the department’s power to seize assets in the face of a court order establishing the amount due for unpaid child support and establishing a payment schedule to discharge that obligation. Although the statute grants to an administrative agency as well as to the court the power to establish the amount due to satisfy the support obligation, I doubt that the court would find constitutional a redetermination of that amount by the agency subsequent to a court order. For the purposes of constitutional analysis, I fail to see any meaningful distinction between the provisions of the court order determining the amount of arrearages and the method of repayment. Even if one views the statute as ambiguous with regard to a conflict between the court’s power to order payment of arrearages and. the department’s power to levy and to seize assets, such ambiguities should be resolved in favor of the obligor. See Grady v. Commissioner of Revenue, 421 Mass. 374, 377 (1995), and cases cited. See also Slater v. United States Fidelity & Guar. Co., 379 Mass. 801, 804 (1980). Therefore, the court order did not reserve to the department the right to seize the obligor’s property if the exercise of that right conflicted with the terms of the court order itself. I conclude that the department’s seizure modified the court’s order and was, therefore, unconstitutional. I dissent.

I agree with the court’s conclusion, ante at 672-674, that the Department of Revenue’s seizure of the obligor’s assets did not restrict or abolish a court’s inherent powers. See Brach v. Chief Justice of the Dist. Court Dep’t, 386 Mass. 528, 535 (1982). Therefore, I need not decide whether, in some circumstances, an existing pertinent statute would not be incorporated into a court order because it unconstitutionally impinges on judicial functions.


The judge’s order preceded the effective date of the statute’s amendment. Ante at 669 & n.3.